                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

TINA M. ROOKS,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1826-Orl-37GJK

PIONEER CREDIT RECOVERY, INC.,

      Defendant.
_____________________________________

                                         ORDER

       On September 24, 2019, the Court issued its standard Related Case Order and

Interested Persons Order. (Doc. 4 (“RCO”); Doc. 5 (“IPO”).) Among other things, the

RCO and IPO direct each party to file a Notice of Pendency of Other Actions and

Certificate of Interested Persons and Corporate Disclosure Statement within fourteen

days of the date of the orders or the date of first appearance. (Doc. 4, p. 1; Doc. 5, p. 1.)

Defendant first appeared on October 15, 2019 (see Doc. 10) but has yet to submit either

filing, even though the deadline has passed.

       Accordingly, it is ORDERED AND ADJUDGED that on or before Tuesday,

November 12, 2019, Defendant is DIRECTED to file both a Notice of Pendency of Other

Actions and a Certificate of Interested Persons and Corporate Disclosure Statement that

comply with the Court’s orders (Docs. 4, 5).

       DONE AND ORDERED in Chambers in Orlando, Florida, on November 4, 2019.




                                            -1-
Copies to:
Counsel of Record




                    -2-
